Title: To Thomas Jefferson from George Washington, 5 April 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon April 5 1793.

Your Letter of the 1st instant, came to my hands yesterday. I regret the indisposition of General Knox; but hope, as there is yet time for consideration of those matters I referred to the heads of the Departments, no inconvenience will result from the delay, occasioned thereby; unless it should continue much longer. At George Town, I met Mr. Randolph; and by a Letter just received from Mr. Lear, I am informed that General Lincoln was expected to be in Philadelphia about the middle of this week.
I am so much surprized, and mortified at the conduct of Judge Turner, that if he should be in Philadelphia at the receipt of this Letter, and not the best evidence of his proceeding to the North-Western Territory immediately; it is my desire that you will, in my name, express to him, as far as my powers will authorise you to do, that I can no longer submit to such abuses of public trust without instituting (if I have powers to set it on foot) an enquiry into his conduct. The same with respect to the Governor of that Territory. Such remissness in  those Gentlemen not only reflects upon the common rules of propriety; but must implicate me, in the shamefulness of their conduct, in suffering it.
I hope the account brought by the Captain from Lisbon, had no better foundation than that suggested in your Letter; for I should be sorry to receive a confirmation of it. It was prudent, however, to guard against an event which might have proved unfortunate in case of the capture of the Packet. With esteem & regard, I am Dr. Sir, Your very hble Servant

Go: Washington

